Lacombe, J,,
(orally charging jury.) We are concerned to-day with two paragraphs of the tariff act. Paragraph 425 provides for a duty on toys of 35 per centum ad valorem; and paragraph 454, for a duty on articles composed of India rubber, not specially enumerated or provided for in the act, 25 per centum ad valorem. Of'course, the different paragraphs of these tariff acts are to be construed together, read with each other, and interpreted by the light which each clause throws on the other. When so read, it is found that in the case of articles such as these — ar*330tides composed of India rubber — congress has imposed a duty of 25 per centum ad valorem, but has further provided that if they are not necessaries, but simply playthings, such as the dolls and toys, intended for the- amusement of children, then they shall pay at a higher rate, to-wit, 35 per centum ad valorem.
There is no dispute that these articles are composed wholly of India rubber; and the only' question for you to determine is whether, in the condition in which they are imported by the plaintiff, for that is the condition in which they are when they are called upon to pay duty, they are dolls or toys. In determining that question, under the testimony which you have, you are to take into consideration the predominant use to which they are put, and their adaptability to that use, and such evidence as you may have as to the way in which they are handled after-they reach this country. o 1
The jury found a verdict for the plaintiff.